—In a support proceeding pursuant to Family Court Act article 4, the appeal is from so much of an order of the Family Court, Suffolk County (Auperin, J.), entered January 10, 1992, as denied the appellant’s objections to an order of the same court (Buse, H.E.) entered September 9, 1991, which granted the petitioner’s application, inter alia, for an award of educational expenses.
*467Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court did not improvidently exercise its discretion in awarding educational expenses to the petitioner (see, Manno v Manno, 196 AD2d 488). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.